Allen, J.
The plaintiff’s ground of complaint is that the bagging gave way while he was attempting to move the bale of cotton, so that he fell and was hurt. In order to hold the defendant responsible for this accident, the plaintiff must show that it was the defendant’s duty to provide for an inspection of the bagging upon the bales of cotton which it bought, in order to ascertain its strength and make the handling of the cotton safer. No evidence was introduced to show any custom or agreement to make such inspection, and no such duty was cast upon the defendant by law. A purchaser of cotton in bales is not bound to have the bagging inspected, with a view to ascertain if it is strong' enough to hold if iron hooks are caught into the bagging for the purpose of aiding in moving the bales. The performance of such a duty would be impracticable, and no case is cited which holds that such duty exists. It is unnecessary to consider the defendant’s other exceptions.

Exceptions overruled.